Curia.

The plaintiff has brought his action against the inhabitants of the town of Leicester, for the loss of his horse, occasioned by the neglect of that town to keep a certain bridge in repair. The action is at common law, without alleging any notice to the inhabitants of the defect in the bridge, previously to the incurring of the damage by the plaintiff. But it is well settled that the common law gives no such action. Corporations created for their own benefit stand on the same ground, in this respect, as individuals. But quasi corporations, created by the legislature for purposes of public policy, are subject, by the common law, to an indictment for the neglect of duties enjoined on them ; but are not liable to an action for such neglect, unless the action be given by some statute. The only action furnished by statute, in this case, is for double damages after notice, dz-c. This question is fully discussed in the case of Russell & Al. vs. The Men of Devon, cited at the bar, and the reasoning there is conclusive against the action, (a)

Judgment arrested.


 [From the reasoning of the court, in Russell & Al. vs. The Men of Devon, that case seems to have been decided merely on the ground that no action would lie against the inhabitants of a town, unless given by some statute. If so, it is not very obvious how this decision can have any other tendency than to show that, upon principle, the action may be maintained here. — Ed.]